

116 S4039 IS: Telemedicine Everywhere Lifting Everyone’s Healthcare Experience And Long Term Health HSA Act of 2020
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4039IN THE SENATE OF THE UNITED STATESJune 23, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the permissible first-dollar coverage of telehealth services for purposes of health savings accounts.1.Short titleThis Act may be cited as the Telemedicine Everywhere Lifting Everyone’s Healthcare Experience And Long Term Health HSA Act of 2020 or the TELEHEALTH HSA Act of 2020.2.Permanent exemption for telehealth services(a)In generalSubparagraph (E) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended by striking In the case of plan years beginning on or before December 31, 2021, a plan and inserting A plan.(b)Conforming amendmentClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking (in the case of plan years beginning on or before December 31, 2021).(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2021.